                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION


SAUL EDWARD SAYLORS,

              Petitioner,

       V.                                                 CV 118-115
                                                          (Formerly CR 116-048)
UNITED STATES OF AMERICA,

              Respondent.


                                         ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion

and DENIES without an evidentiary hearing the motion filed pursuant to 28 U.S.C. § 2255.

       After the Magistrate Judge's Report and Recommendation was filed, the Supreme

Court published its opinion in United States v. Davis. 588 U.S.        , (2019), and held 18

U.S.C. § 924(c)(3)(B) was unconstitutionally vague, overruling Eleventh Circuit precedent

cited by the Magistrate Judge in his Report and Recommendation. fSee doc. no. 18, pp. 12-

13.) However, the result in this case does not change in light of Davis because, as stated by

the Magistrate Judge, Petitioner signed a valid collateral attack waiver and his conviction for

Hobbs Act Robbery qualified as a crime of violence under § 924(c)(3)(A), otherwise known

as the "use-of-force" or "elements" clause.      Thus, as stated by the Magistrate Judge,

Petitioner's arguments in his briefs, (doc. nos. 5, 12), with respect to § 924(c)(3)(B) are

moot. (Doc. no. 18, pp. 8-12.)
       Further, a federal prisoner must obtain a certificate of appealability ("COA") before

appealing the denial of his motion to vacate. This Court "must issue or deny a certificate of

appealability when it enters a final order adverse to the applicant." Rule 11(a) to the Rules

Governing Section 2255 Proceedings. This Court should grant a COA only if the prisoner

makes a "substantial showing ofthe denial of a constitutional right." 28 U.S.C. § 2253(c)(2).

For the reasons set forth in the Report and Recommendation, and in consideration of the

standards enunciated in Slack v. McDaniek 529 U.S. 473, 482-84 (2000), Petitioner has

failed to make the requisite showing. Accordingly, the Court DENIES a COA in this case.'

Moreover, because there are no non-frivolous issues to raise on appeal, an appeal would not

be taken in good faith. Accordingly, Petitioner is not entitled to appeal in forma pauperis.

See 28 U.S.C. § 1915(a)(3).

       Upon the foregoing, the Court CLOSES this civil action and DIRECTS the Clerk to

enter final judgment in favor of Respondent.

       SO ORDERED this           7^^^ay ofJune, 2019, at Augusta, Georgia.



                                           J. RAltiDAll^         CHIEF JUDGE
                                           UNITED^ATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF GEORGIA




        '"If the court denies a certificate, a party may not appeal the denial but may seek a
certificate from the court of appeals under Federal Rule of Appellate Procedure 22." Rule 11(a)
to the Rules Governing Section 2255 Proceedings.
                                               2
